Citation Nr: 1001013	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-05 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiomyopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO in St. Petersburg, Florida, which denied service 
connection for cardiomyopathy. 

The Veteran testified at an October 2009 Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the claims file.


FINDING OF FACT

The evidence does not show that the Veteran's cardiomyopathy 
had its onset in service, manifested within one year of 
service separation, or is otherwise related to his active 
military service. 


CONCLUSION OF LAW

Cardiomyopathy was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in May 2007 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, and of the Veteran's and VA's 
respective responsibilities for obtaining such evidence.  A 
second fully-compliant VCAA notification letter was also sent 
to the Veteran in September 2007.  The Board concludes that 
the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records, and Social Security Administration (SSA) 
records are in the file.  Private medical records identified 
by the Veteran have also been obtained to the extent 
possible.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claim.  Indeed, in a 
September 2007 statement, the Veteran indicated that he had 
no additional evidence to submit in support of his claim and 
requested that his claim be adjudicated based on the evidence 
of record.  The Board concludes that the duty to assist has 
been satisfied with respect to obtaining the Veteran's 
medical and service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Board finds that an examination is not required in this 
case.  The Veteran does have a currently diagnosed disability 
of the heart.  However, there is no evidence establishing an 
in-service disease, injury, or event which would support 
service incurrence.  While the Veteran complained of chest 
pain during service on one occasion in March 1970, it was not 
linked to a heart condition and the Veteran indicated that it 
had fully resolved in his October 1970 separation 
examination.  A September 1969 service treatment record also 
reflects that the Veteran suffered from blackout spells and 
orthostatic hypotension.  Orthostatic hypotension is 
indicative of a sudden fall in blood pressure.  See Dorland's 
Illustrated Medical Dictionary at 919 (31st ed. 2007).  
However, there is no evidence showing that the Veteran has 
been diagnosed with orthostatic hypotension since service or 
otherwise linking this condition with cardiomyopathy.  The 
Board notes that the Veteran's October 1970 separation 
examination was negative for a heart or vascular condition.  
Moreover, there is no competent medical or lay evidence 
showing a chronic heart condition in service or that any 
cardiovascular condition manifested earlier than 2004 or 
2005, or over 30 years since the Veteran's separation from 
service.  This is discussed in more detail below.  
Accordingly, the Board concludes that an examination is not 
necessary to make a decision on the claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a heart disability, which is currently 
diagnosed as cardiomyopathy.  For the reasons that follow, 
the Board concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for a 
cardiovascular-renal disease may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a) (2008).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With regard to the first Hickson element, evidence of a 
current disability, an April 2007 VA treatment record 
reflects diagnoses of cardiomyopathy, hypertension, and 
congestive heart failure.  The Board finds that the Veteran 
has a current disability of the heart. 

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  
The Board has reviewed the Veteran's service treatment 
records as well as the Veteran's testimony.  The Veteran's 
August 1967 entrance examination is negative for any heart 
conditions.  A blood pressure reading reflected in this 
record indicates that the Veteran had a systolic blood 
pressure of 120 and a diastolic blood pressure of 80.  A 
November 1968 service treatment record reflects that the 
Veteran was hospitalized for a few days after a helicopter 
crash which rendered him unconscious for an undetermined 
period of time.  A physical examination of the Veteran 
indicated that the Veteran's physical health was within 
normal limits other than a laceration to the left parietal 
area and an abrasion of the left knee.  There were no focal 
neurologic signs and the Veteran was asymptomatic at 
discharge. 

A September 1969 service treatment record reflects that the 
Veteran suffered from blackout spells "for no apparent 
reason."  The Veteran also had orthostatic hypotension with 
blood pressure readings of 120/88 lying, 130/90 sitting, and 
124/90 standing.  

A March 1970 service treatment record reflects that the 
Veteran had been having chest pain for about two days.  The 
Veteran did not have any other symptoms and no diagnosis was 
rendered.  This is the only service treatment record 
reflecting such a complaint.  

The Veteran's October 1970 separation examination is negative 
for any abnormalities of the heart or vascular system.  A 
blood pressure reading reflected in this record indicates 
that the Veteran had a systolic blood pressure of 124 and 
diastolic blood pressure of 86.  In a report of medical 
history filled out by the Veteran in conjunction with his 
separation examination, the Veteran indicated that he had a 
history of pain or pressure in the chest.  However, a 
physician noted on this record that the Veteran's chest pain 
had resolved.  The Veteran denied a history of shortness of 
breath, palpitation or pounding heart, or high or low blood 
pressure.  

At the October 2009 Board hearing, the Veteran stated that he 
did experience a rapid heartbeat in service, but it did not 
seem unusual as he associated it at the time with physical 
exertion.  The Veteran also stated that he experienced chest 
pain, dizziness, and fatigue, but likewise felt at the time 
that these conditions were associated with physical exertion.  
The Veteran also emphasized that it was not in keeping with 
the military culture to report to sick call. 

In reviewing the above evidence, the Board finds that there 
is no indication that the Veteran had any chronic heart 
conditions while he was in the service.  While the Veteran 
was diagnosed in one record with orthostatic hypotension, it 
does not later appear in the record; it is only mentioned 
once in the service treatment records and the Veteran's 
October 1970 separation examination is negative for any 
abnormalities of the heart or vascular system.  Further, the 
Veteran's one-time complaint of chest pain was not linked to 
a heart condition. 

Under the third Hickson element, the evidence must show a 
nexus between the Veteran's current heart disability and his 
period of service.  As there is no indication that the 
Veteran had a chronic heart condition in service, a 
continuity of symptomatology after service must be 
established to link the Veteran's cardiomyopathy to 
orthostatic hypotension or otherwise relate it to service.  
38 See C.F.R. § 3.303.  

The Board has reviewed the Veteran's post-service treatment 
records, as well as his testimony at the October 2009 Board 
hearing.  The earliest medical evidence of the Veteran's 
current heart disability is a July 2005 private treatment 
record.  This record reflects that the Veteran was referred 
to a cardiologist due to a one-month history of increasing 
shortness of breath, fatigue, weakness, and edema of the 
lower extremities.  The Veteran had no known cardiac history 
and specifically denied any history of premature coronary 
artery disease, chest pain, or myocardial infarction.  The 
Veteran was diagnosed with cardiomyopathy and congestive 
heart failure.  

An August 2005 private treatment record reflects that the 
Veteran was "in his usual state of health" until about a 
month prior to this record, when he developed some sinus 
congestion and a nonproductive cough.  The Veteran reported 
that over a period of time he had progressively more 
shortness of breath as well as orthopnea and paroxysmal 
nocturnal dyspnea (PND).  The Veteran also noted pedal edema.  
The patient was seen by his primary care physician, who 
referred him to Dr. K, a cardiologist, for evaluation and 
treatment.  This record also indicates that the Veteran had a 
history of hypertension.  

A November 2005 private treatment record reflects diagnoses 
of cardiomyopathy with severely reduced systolic function, 
aortic valve sclerosis, left atrial enlargement, and mild 
mitral regurgitation. 

A July 2006 VA treatment record indicates that the Veteran's 
risk factors for coronary artery disease included his age, 
gender, and history of hypertension.  The Veteran did not 
have a history of diabetes.  This record reflects that the 
Veteran's cardiac history began in July of 2005 when he noted 
increasing pedal edema and dyspnea.  The Veteran was admitted 
to the hospital and underwent cardiac catheterization which 
showed no epicardial or coronary artery disease and an 
ejection fraction of 10 percent.  The Veteran was diagnosed 
with nonischemic cardiomyopathy that had its onset one year 
prior to this treatment record. 

At the October 2009 Board hearing, the Veteran testified that 
he went to the doctor in 2005 for a sinus condition and also 
reported fatigue at the time.  The doctor therefore referred 
the Veteran to a cardiologist who diagnosed the Veteran with 
a heart condition.  The Veteran stated that he had been 
having symptoms "on and off" for about a year before he 
sought treatment in 2005.  The Veteran testified that 
generally he did not go to the doctor because his family 
could not afford it and he felt he was not ill enough to seek 
medical attention.  The Veteran also stated that this was the 
first time in his life that he had been sick since he was a 
child.  

In reviewing the above medical records and testimony, the 
Board finds that the preponderance of the evidence is against 
a nexus between the Veteran's cardiomyopathy and his period 
of service.  While the Veteran testified that he had 
dizziness and chest pain in service, which is corroborated by 
the service treatment records (the September 1969 service 
treatment record refers to "blackout spells"), there is no 
competent evidence these symptoms were related to a chronic 
heart condition or to the Veteran's current heart disability.  
The Board notes that the Veteran is competent to report his 
experiences and symptomatology.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994).  However, as a layperson, the Veteran 
does not have the requisite medical training or expertise to 
render an opinion as to whether his in-service symptoms are 
etiologically related to his current heart disability.  See 
id.; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board finds that there is no competent evidence showing 
that the Veteran's in-service symptoms and diagnoses are 
related to his current disability.  The Veteran's one-time 
complaint of chest pain was not attributed to a heart 
condition.  Moreover, while the Veteran was diagnosed with 
orthostatic hypotension in service, there is no medical 
evidence showing that the Veteran is currently diagnosed with 
orthostatic hypotension, has been diagnosed with that 
condition since the service, or otherwise linking the 
Veteran's current heart disability with his in-service 
diagnosis of orthostatic hypotension.  Indeed, the Veteran's 
October 1970 separation examination is negative for a heart 
or vascular condition.  

The Veteran himself has stated, and the medical evidence 
confirms, that he was not seen for a heart condition until 
July 2005.  At the earliest, the Veteran's current heart 
disability had its onset in 2004, according to the Veteran's 
testimony that he had symptoms for a year prior to seeking 
treatment.   Thus, the Veteran's current heart disability did 
not manifest until over 30 years since his separation from 
service in December 1970.  The Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service, as 
evidence of whether a condition was incurred in service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Nieves-Rodriguez, 22 Vet. App. 295, 305 (2008).  This 
long period of time without diagnoses, treatment, or 
complaints of a heart condition weighs against a finding that 
the Veteran's cardiomyopathy is related to service, as there 
is no indication of a continuity of symptomatology which 
might establish a nexus between the Veteran's service and his 
current disability. While the medical evidence indicates that 
the Veteran has a history of hypertension, there is no 
evidence indicating how long he has had this condition or 
suggesting that it is related to service.  There is no other 
evidence showing a link between the Veteran's current heart 
disability and his period of service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for cardiomyopathy must be denied.  See Hickson, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for cardiomyopathy (claimed 
as a heart disability) is denied. 
 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


